Dismissed and Memorandum Opinion filed March 12, 2009







Dismissed
and Memorandum Opinion filed March 12, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00048-CR
____________
 
CLARENCE GILDER,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
174th District Court
Harris County, Texas
Trial Court Cause No. 1132293
 

 
M E M O R A N D U M   O P I N I O N




Appellant
entered a plea of Aguilty@ to aggravated robbery with a deadly weapon in exchange for a
cap on punishment of forty years.  This constitutes a plea bargain as
contemplated by Tex. R. App. P. 25.2(a)(2).  See Shankle v. State, 119
S.W.3d 808, 813 (Tex. Crim. App. 2003) (An agreement to a punishment cap
constitutes a plea bargain.) In accordance with the terms of the plea bargain
agreement with the State, the trial court sentenced appellant on January 7,
2009, to confinement for twenty years in the Institutional Division of the
Texas Department of Criminal Justice.  Appellant filed a notice of appeal.  We
dismiss the appeal.  
The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The
record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).       
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
 
Panel consists of Justices Frost, Brown, and Boyce.
Do Not Publish C Tex. R. App. P.
47.2(b)